[Cite as Granata v. Stamatakos, 2013-Ohio-5548.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Angela R. Granata,                                 :

                Plaintiff-Appellant,               :

v.                                                 :              No. 13AP-424
                                                             (C.P.C. No. 10CV-5544)
John C. Stamatakos et al.,                         :
                                                            (REGULAR CALENDAR)
                Defendants-Appellees.              :

                                          D E C I S I O N
                                  Rendered on December 17, 2013


                Angela R. Granata, pro se.

                John C. Stamatakos; Dinsmore & Shohl LLP, Karen S.
                Hockstad and Gregory P. Mathews, for appellee JT/SG
                Enterprises, Inc., for appellees.

                  APPEAL from the Franklin County Court of Common Pleas
TYACK, J.
        {¶ 1} Plaintiff-appellant, Angela R. Granata ("appellant"), is appealing from the
summary judgment entered against her claims in a lawsuit she filed against defendants–
appellees, John C. Stamatakos ("Stamatakos") and JT/SG Enterprise, Inc. ("JT/SG"). For
the following reasons, we affirm the summary judgment decision of the Franklin County
Court of Common Pleas.
        {¶ 2} Appellant presents fourteen assignments of error for our consideration:
                1. THE TRIAL COURT ERRED BY ALLOWING
                DEFENDANT-APPELLEE TO APPEAR (NOTICE OF
                APPEARANCE) EIGHT (8) MONTHS AFTER, NOT
                RESPONDING TO COMPLAINT, OF WHICH SERVICE WAS
                SERVED ON DEFENDANTS-APPELLEE NOT ONCE, BUT
                TWICE BY PLAINTIFF-APPELLANT,     AND THEN
                GRANTING DEFENDANT-APPELLEES MOTION FOR
                RELIEF FROM JUDGMENT 15 MONTHS AFTER
                PLAINTIFF-APPELLANT WAS FILED.
No. 13AP-424                                                2

           2. THE TRIAL COURT ERROR IN GRANTING SUMMARY
           JUDGMENT AGAINST PLAINTIFF-APPELLANT AND NOT
           RULING IN A TIMELY AND DUE PROCESS MANNER ON
           MOTIONS SUBMITTED TO THE COURT BY THE
           PLAINTIFF-APPELLANT; YET, THE TRIAL COURT
           QUICKLY ACTED ON MOTIONS SUBMITTED BY THE
           DEFENDANT-APPELLEE IN A TIMELY MANNER, AND
           NOT     RESPONDING    TO   PLAINTIFF-APPELLANT
           MOTIONS,    ESPECIALLY   MOTION   TO    COMPEL
           DISCOVERY IN A TIMELY MANNER.

           3. THE TRIAL COURT ERRED BY DENYING PLAINTIFF-
           APPELLANT MOTION TO COMPEL DISCOVERY, AND
           ALLOWING DEFENDANT-APPELLEES TO NOT COMPLY
           WITH DISCOVERY EVIDENCE, AND THUS, PLAINTIFF-
           APPELLANT WAS NOT ABLE TO PURSUE ANY AND ALL
           EVIDENCE(S).

           4.  THE   TRIAL  COURT   ERRED   IN   BEING
           UNREASONABLE IN ARRIVING AT ITS DECISION IN
           GRANTING    DEFENDANT-APPELLEES    SUMMARY
           JUDGMENT.

           5. THE TRIAL COURT ERRED BY DENYING PLAINTIFF
           MOTION TO COMPEL DISCOVERY, AND ALLOWING
           DEFENDANT TO INTRODUCE OR PURSUADE [sic] THE
           COURT TO IGNORE THE FRAUDULENT SIGNATURE
           PLAINTIFF RAISED QUESTIONS ABOUT.

           6. THE TRIAL COURT ERRED WHEN IT AWARDED
           SUMMARY JUDGMENT BASED ON DEFENDANTS
           DEFENSE BASED ON RES JUDICATA.

           7. THE TRIAL COURT ERRED WHEN IT AWARDED
           SUMMARY     JUDGMENT    WITHOUT    ALLOWING
           PLAINTIFF-APPELLANT   OPPORTUNITY   TO   DUE
           PROCESS AND DISCOVERY AND EQUAL PROTECTION.

           8. TRIAL COURT ERRED NOT ALLOWING PLAINTIFF-
           APPELLANT MOTION TO COMPEL DISCOVERY ON
           DEFENDANTS-APPELLEES AND FOR DEPOSITIONS.
           DEFENDANTS-APPELLEES BASED SEVERAL MEMOS
           AND MOTIONS ON PLAINTIFF-APPELLANT DID NOT
           FILE A 60(B).

           9. TRIAL COURT ERRED IN ALLOWING FRAUD TO BE
           PERPERTRATED [sic] ON THE PLAINTIFF-APPELLANT
No. 13AP-424                                                                           3

             GRANATA AND TO THE FRANKLIN COUNTY COMMON
             PLEAS COURT AS WELL AS THE FEDERAL COURT BY
             NOT ALLOWING PLAINTIFF-APPELLANT TO HAVE THE
             OPPORTUNITY TO HAVE DEFENDANTS-APPELLEES
             COMPEL DISCOVERY.

             10. TRIAL COURT ERRED WHEN IT DID NOT VACATE
             ITS APRIL 24, 2013 JUDGMENT BY ALLOWING ALL
             PENDING MOTIONS BY DEFENDANT-APPELLEES AND
             DENYING PLAINTIFF-APPELLANT THEIR MOTIONS, IN
             THE FINAL APPEALABLE ORDER THAT "ALL OTHER
             MOTIONS CURRENTLY PENDING ARE MOOT."

             11. THE TRIAL COURT ERRED WHEN IT DID NOT
             VACATE ITS JUDGMENT FOR DEFENDANTS-APPELLEES
             ON APRIL 24, 2013 BY CITING "AS A PROCEDURAL
             DEVICE TO TERMINATE LITIGATION AND AVOID A
             FORMAL TRIAL, SUMMARY JUDGMENT MUST BE
             AWARDED WITH CAUTION."

             12. THE TRIAL COURT ERRED IN ALLOWING SUMMARY
             JUDGMENT ON APRIL 24, 2013, AND DENYING
             PLAINTIFF-APPELLANT THE ABILITY TO COMPEL
             DEFENDANTS-APPELLEES DISCOVERY.

             13. THE TRIAL COURT ERRED IN AWARDING
             DEFENDANTS SUMMARY JUDGMENT ON APRIL 24,
             2013 BASED UPON:
             1. DENYING PLAINTIFF-APPELLANT OPPORTUNITY TO
             PRESENT DISCOVERY AND EVIDENCE.
             2. DEFENDANTS-APPELLEES FAILED TO NOTIFY THE
             COURT(S) OF THEIR FRAUDULENT ACTIVITIES AND
             DOCUMENTS.

             14. THE TRIAL COURT ERRED IN AWARDING
             DEFENDANTS SUMMARY JUDGMENT ON APRIL 24,
             2013 BASED UPON LACK OF PROPER NOTICE.

      {¶ 3} The sheer number of errors alleged by appellant does not mean any of them
have merit. The litigation history from the bankruptcy court demonstrates that none did.
      {¶ 4} The trial court briefly described the history of the parties relevant to this
case. In 2002, JT/SG filed an action against Columbus Microfilm, Inc., to recover monies
owed for staffing services provided.   A consent judgment entry was entered against
Columbus Microfilm and in favor of JT/SG.
No. 13AP-424                                                                              4

       {¶ 5} In 2004, a forbearance agreement and release was allegedly entered into
between JT/SG, Columbus Microfilm, and appellant, in which appellant individually
signed as personal guarantor of the debt owed by Columbus Microfilm, an entity in which
appellant asserts she has or had interest. Columbus Microfilm went through a completed
bankruptcy proceeding. The bankruptcy court had a petition filed on behalf of Columbus
Microfilm before it in 2004 and addressed issues related to the corporate bankruptcy
thereafter including a Chapter 7 liquidation of assets.
       {¶ 6} Later in 2004, a cognovit note was allegedly entered into by appellant in her
individual capacity. In March 2004, JT/SG filed a complaint against appellant seeking to
enforce the cognovit note. JT/SG ultimately obtained a judgment against appellant, and
subsequently filed a Satisfaction of Judgment in July 2004.
       {¶ 7} At one point in time, attorney Stamatakos represented appellant.
Subsequent to that representation, appellant pursued a Chapter 13 bankruptcy.
Appellant made no effort to exempt any claims she had against Stamatakos or JT/SG
from the bankruptcy proceedings.
       {¶ 8} Appellant seeks to justify Columbus Microfilms’ original nonpayment to
JT/SG and seeks to obtain relief from a note in which there has been a Satisfaction of
Judgment filed.
       {¶ 9} In this case, appellant brought claims against JT/SG asserting that
Columbus Microfilm should not have owed any amount to JT/SG because JT/SG
ultimately had breached its contract with Columbus Microfilm. Appellant also brought
claims against Stamatakos, alleging that he failed to provide her with appropriate advice
when entering into the consent judgment, forbearance agreement, and the cognovit note.
Appellant claims that she did not sign the forbearance agreement, or the cognovit note,
and that Stamatakos committed a fraud by forging her signature.
       {¶ 10} The trial court granted summary judgment to both Stamatakos and JT/SG
on April 24, 2013. Appellant timely filed a notice of appeal on May 20, 2013.
       {¶ 11} Civ.R. 56(C) states that summary judgment shall be rendered forthwith if:
              [T]he pleadings, depositions, answers to interrogatories,
              written admissions, affidavits, transcripts of evidence, and
              written stipulations of fact, if any, timely filed in the action,
              show that there is no genuine issue as to any material fact and
              that the moving party is entitled to judgment as a matter of
No. 13AP-424                                                                              5

              law. No evidence or stipulation may be considered except as
              stated in this rule. A summary judgment shall not be
              rendered unless it appears from the evidence or
              stipulation, and only from the evidence or stipulation, that
              reasonable minds can come to but one conclusion * * *.

       {¶ 12} Accordingly, summary judgment is appropriate only where: (1) no genuine
issue of material fact remains to be litigated; (2) the moving party is entitled to judgment
as a matter of law; and (3) viewing the evidence most strongly in favor of the non-moving
party, reasonable minds can come to but one conclusion and that conclusion is adverse to
the non-moving party. Tokles & Son, Inc. v. Midwestern Indemn. Co., 65 Ohio St.3d 621,
629 (1992), citing Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 65-66
(1978). "[T]he moving party bears the initial responsibility of informing the trial court of
the basis for the motion, and identifying those portions of the record * * * which
demonstrate the absence of a genuine issue of fact on a material element of the
nonmoving party's claim." Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). Once the
moving party meets its initial burden, the non-moving party must then produce
competent evidence showing that there is a genuine issue for trial. Id. at 293.
              When a motion for summary judgment is made and
              supported as provided in this rule, an adverse party may not
              rest upon the mere allegations or denials of the party’s
              pleadings, but the party’s response, by affidavit or as
              otherwise provided in this rule, must set forth specific facts
              showing that there is a genuine issue for trial. If the party
              does not so respond, summary judgment, if appropriate, shall
              be entered against the party.

Civ.R. 56(E). Summary judgment is a procedural device to terminate litigation, so it must
be awarded cautiously with any doubts resolved in favor of the non-moving party.
Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 358-59 (1992).
       {¶ 13} De novo review is well established as the standard of review for summary
judgment. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105 (1996). We stand in the
shoes of the trial court and conduct an independent review of the record applying the
same summary judgment standard. As such, we must affirm the trial court's judgment if
any of the grounds raised by the moving party, at the trial court’s level, are found to
No. 13AP-424                                                                               6

support it, even if the trial court failed to consider those grounds. See Dresher; Coventry
Twp. v. Ecker, 101 Ohio App.3d 38, 41-42 (9th Dist.1995).
       {¶ 14} Appellees argue that summary judgment is appropriate as appellant's claims
were barred by res judicata. The doctrine of res judicata requires a plaintiff to present
every ground for relief in the first action, or be forever barred from asserting it. Grava v.
Parkman Twp., 73 Ohio St.3d 379, 382 (1995). Under the doctrine of res judicata, a valid
final judgment rendered upon the merits bars all subsequent actions "based upon any
claim arising out of the transaction or occurrence that was the subject matter of the
previous action." Id. at 382. A transaction is defined as a "common nucleus of operative
facts". Id., quoting 1 Restatement of the Law 2d, Judgments, Section 24, Comment b
(1982). This remains true if the plaintiff changes the relief sought in a second action,
presents a different theory of the case, or emphasizes different elements of the facts.
Grava at 383.
       {¶ 15} Appellant claims that JT/SG breached its contract with Columbus
Microfilm.   Appellant brings this action as a shareholder of Columbus Microfilm.
However, only a corporation and not its shareholders can complain of an injury sustained
by, or wrong done to, the corporation. Adair v. Wozniak, 23 Ohio St.3d 174, 176 (1986).
The trustee in the Columbus Microfilm bankruptcy would apparently be the real party in
interest for claims that JT/SG breached its contract alleged in the lawsuit underlying this
appeal, not appellant. "A plaintiff-shareholder does not have an independent cause of
action where there is no showing that he has been injured in any capacity other than in
common with all other shareholders as a consequence of the wrongful actions of a third
party directed towards the corporation." Id. at 178. Generally, the existence of a single
shareholder is insufficient to pierce the corporate veil and treat the shareholder and the
corporation as a single entity. Starner v. Guardian Industries, 143 Ohio App.3d 461 (10th
Dist.2001). Thus, appellant lacked standing to bring a claim on behalf of Columbus
Microfilm.
       {¶ 16} Appellant also claims that Stamatakos either alone or in concert with JT/SG
forged her signature on the promissory note. Fraud is a valid reason for which a court
may relieve a party from a final judgment, order or proceeding. Civ.R. 60(B)(3). Such a
motion for relief shall be made in a reasonable time and not more than one year. Civ.R.
No. 13AP-424                                                                               7

60(B). Appellant did not file a Civ.R. 60(B)(3) motion for relief and is not in a position to
pursue claims which should have been handled in bankruptcy court or in conjunction
with the bankruptcy proceedings. The doctrine of res judicata applies to all defenses
which should have been raised in the earlier action. Herbert v. Huntington Natl. Bank,
9th Dist. No. 25604, 2011-Ohio-3663, ¶ 17.
       {¶ 17} A negligence claim was brought against Stamatakos claiming that he failed
to provide her with appropriate advice when entering into the consent judgment,
forbearance agreement, and the cognovit note. This negligence is directly related to the
alleged fraud perpetrated in creating the promissory note and therefore should have been
raised in a Civ.R. 60(B)(3) motion. These claims are also barred by res judicata.
       {¶ 18} Summary judgment was appropriate in this case. There is no genuine issue
of material fact and appellees were entitled to judgment as a matter of law.
       {¶ 19} The second, fourth, fifth, sixth, ninth, eleventh, twelfth, and thirteenth
assignments of error are overruled.
       {¶ 20} Appellant presents several assignments of error that deal with the trial
court's discretion on discovery motions. Appellate courts generally apply the abuse of
discretion standard when reviewing discovery rulings. State ex rel. Sawyer v. Cuyahoga
Cty. Dept. of Children and Family Servs., 110 Ohio St.3d 343, 2006-Ohio-4574, ¶ 9.
       {¶ 21} The trial court denied appellant’s Civ.R. 56(F) motion for additional time to
respond to JT/SG’s motion for summary judgment. This is not an abuse of discretion as
appellant failed to file an affidavit in support of her Civ.R. 56(F) motion requesting
additional time to perform discovery.
       {¶ 22} Civ.R. 56(F) provides the remedy for a party who seeks a continuance on a
motion for summary judgment in order to conduct discovery relevant to the motion.
Jacobs v. Jones, 10th Dist. No. 10AP-930, 2011-Ohio-3313, ¶ 58. "Civ.R. 56(F) expressly
requires the party opposing the summary judgment motion to submit affidavits with
sufficient reasons stating why it cannot present sufficient facts by affidavit to justify its
opposition." Id. "Mere allegations requesting a continuance for the purpose of discovery
are not sufficient reasons why a party cannot present affidavits in opposition to the
motion for summary judgment." Hahn v. Groveport, 10th Dist. No. 07AP-27, 2007-Ohio-
5559, ¶ 30.
No. 13AP-424                                                                                8

        {¶ 23} The trial court also found all discovery motions pending as moot when
summary judgment was granted. This was not an abuse of discretion as the trial court
properly determined that appellant lacked standing or her claims were barred by the
doctrine of res judicata.
        {¶ 24} The third, seventh, eighth, and tenth assignments of error are overruled.
        {¶ 25} The first assignment of error claims that Stamatakos failed to file an answer
to appellant’s January 25, 2011 complaint. This argument is not well-taken. The record
shows that Stamatakos answered the complaint on February 22, 2011. (R. 44.)
        {¶ 26} The first assignment of error is overruled.
        {¶ 27} The fourteenth assignment of error claims that appellant only received
notice of a scheduled mediation on April 19, 2013, one day before the conference which
constitutes reversible error. While the written notice of the conference in the record is
April 18, 2013, appellant argues that oral notice of the conference was given on April 2,
2013 at the pretrial conference. Regardless, a possible lack of notice of a mediation
conference would not alter the granting of summary judgment.
        {¶ 28} Appellant cannot be found to be prejudiced by her attempt to terminate her
own counsel, Adam Hubble, the day before the conference on April 18, 2013.                 Her
counsel's withdrawal was not granted by the trial court. This was due to Loc.R. 18.02
which barred withdrawal within 20 days of trial. Trial was set for April 29, 2013. (R.
120.) Both parties were represented by counsel at the mediation on April 19, 2013. (R.
126.)
        {¶ 29} The fourteenth assignment of error is overruled.
        {¶ 30} Having overruled all the assignments of error, the judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                        Judgment affirmed.
                            KLATT, P.J., and T. BRYANT, J., concur.

               T. BRYANT, formerly of the Third Appellate District, assigned
               to active duty under the authority of Ohio Constitution, Article
               IV, Section 6(C).